Citation Nr: 0811950	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  03-29 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had inactive duty training in the Army National 
Guard from February 1951 to May 1951, and active service in 
the Air Force from May 1951 to May 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2002 rating decision of the Tiger 
Team at the Department of Veterans Affairs (VA), Regional 
Office (RO) in Cleveland, Ohio.  Thereafter, the appellant's 
claims folder was returned to his local RO in Indianapolis, 
Indiana.  

The veteran's DD Form 214 for the period from May 1965 to May 
1971 reflects that the veteran is in receipt of the Vietnam 
Service Medal and Republic of Vietnam Campaign Medal.  
However, the veteran does not contend that he had service in 
Vietnam, nor aboard a ship offshore Vietnam.  (See October 
23, 2002 Report of Contact, and October 2004 RO hearing 
transcript, at page 2.)  As such, this case is not subject to 
the stay on adjudication imposed by the Secretary pursuant to 
the holding in Haas v. Nicholson, 20 Vet App 257 (2006), 
appeal docketed, No. 07-7037 (Fed. Cir. Nov. 8, 2006).  In 
this regard, the Board additionally notes that while the 
veteran's representative contended in a December 2005 
Informal Hearing Presentation that the veteran spent time in 
air space over Vietnam, while in a plane flying over Vietnam, 
such contention does not rise to the level of circumstances 
contemplated in Haas.

The veteran presented testimony at a personal hearing in 
October 2004 at the RO before a Decision Review Officer 
(DRO). A copy of the hearing transcript is in the claims 
folder. 

The Board notes that, in an August 2003 Appeal Hearing 
Options Form, the veteran elected to have a Travel Board 
hearing.  However, in an October 2004 statement in support of 
the claim, the veteran withdrew the request for a hearing.  

This claim was previously before the Board in January 2006, 
at which time it was remanded for additional development of 
the record.  As noted in the January 2006 Board remand, the 
veteran's July 2002 claim for service connection for the 
disability at issue included a number of theories on how this 
condition is related to his military service, to include 
exposure to herbicides (Agent Orange), asbestos, mustard gas, 
and ionizing radiation.  However, statements on appeal by the 
veteran, including in testimony at the RO hearing in October 
2004 and in a VA Form 9 attachment dated October 20, 2004, 
and from the veteran's representative in an Informal Hearing 
Presentation dated in December 2005, Statement of Accredited 
Representative in Appealed Case dated in November 2007, and 
Informal Hearing Presentation dated in December 2007, are 
construed as limiting the basis for the appeal to exposure to 
herbicides (Agent Orange).  As such, the Board's decision 
herein will not undertake consideration under any basis other 
than exposure to herbicides.  


FINDING OF FACT

The evidence of record demonstrates that prostate cancer was 
initially clinically demonstrated years after service, and 
has not been shown by competent medical evidence to be 
etiologically related to the veteran's active service. 


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, July 2002, October 2003, February 2006, and 
July 2007 letters from the AOJ to the appellant satisfied 
VA's duty to notify.  The letters informed the veteran of 
what evidence was necessary to establish entitlement to the 
benefit he claimed and advised him of his and VA's respective 
duties for obtaining evidence.  He was told what VA had done 
to help his claim and what he could do to assist.  In 
addition, the appellant was asked to provide any evidence in 
his possession that pertained to his claim.  Notably, the 
letters failed to inform the veteran that a disability rating 
and effective date would be assigned in the event he was 
awarded the benefit sought.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473.  However, as service connection 
is denied in this case, VA's failure to provide this notice 
is not prejudicial to the veteran.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on these two elements of a service connection claim 
does not prejudice the veteran.  

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records and reports of VA and private post-service 
examinations.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder. 

VA's duty to assist also includes providing a VA medical 
examination when necessary to make a decision on the claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  A medical examination is "necessary" if the 
evidence of record (lay or medical) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability; and 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2).  

In this case, the veteran was not provided an examination for 
his prostate cancer.  The Board, after careful review of the 
claims folder, has found that such an examination is not 
"necessary" as defined by the statute.  Here, the record 
contains evidence illustrating that the veteran has a current 
diagnosis of prostate cancer.  However, there is nothing in 
the record to indicate that the veteran's disability may be 
associated with his active service.  Thus, the only evidence 
in the record supporting the premise that the veteran's 
diagnosed prostate cancer is linked to service is the 
veteran's own statements.  The Court has held that, where the 
supporting evidence of record consists only of a lay 
statement, VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  The Board 
is thus of the opinion that providing the veteran with an 
examination is not necessary, and no reasonable possibility 
exists that with such assistance this claim could be 
substantiated.  See 38 U.S.C.A. § 5103A. 

The Board is of the opinion that all available evidence that 
could substantiate the claims has been obtained based on 
previous search attempts.  In view of the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed, and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his appeal.  Hence, VA's 
duty to assist the veteran in the development of his claim 
has been satisfied.  

Legal Criteria 

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  The 
term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  

Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to such agent 
during that service.  38 C.F.R. § 3.307(a) (2007).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See also Haas v. Nicholson, 20 Vet. 
App. 257 (2006), appeal docketed, No. 07-7037 (Fed. Cir. Nov. 
8, 2006).

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis 

The veteran asserts that service connection is warranted for 
prostate cancer, due to exposure to herbicides.  As noted 
above, the veteran does not contend, and the record does not 
establish, that the veteran served in Vietnam during the 
Vietnam Era.  Moreover, the veteran does not contend, and the 
record does not establish, that he was exposed to Agent 
Orange due to its use in any other location.  In this regard, 
the Board finds that further development pursuant to M21-1 
MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 
10(n) would serve no useful purpose.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991).  As such, the presumption of in-service 
exposure to herbicides is inapplicable.  Therefore, 
presumptive service connection for the veteran's prostate 
cancer is not warranted.  38 C.F.R. §§ 3.307, 3.309. 

In the absence of a presumption of service connection, as 
noted in Combee, direct service connection may still be 
established with proof of direct causation.  In this regard, 
the veteran must provide evidence of a current disability, an 
in-service injury or disease, and a nexus between the current 
disability and the in-service injury or disease.  In this 
case, VA medical records indicate that the veteran was 
diagnosed with prostate cancer in October 1997.  More recent 
VA records from November 2003 indicate that the veteran 
suffers from aggressive prostate cancer.  See November 2003 
VAMC Indianapolis Urology Clinic Note.  Based on this, the 
Board finds a current disability has been clinically 
demonstrated, and thus the first element of service 
connection has been met.  

Additionally, an in-service injury or disease must be 
demonstrated.  In this case, service personnel records 
establish that the veteran's military occupational specialty 
was infantryman while on inactive duty training, and vehicle 
operator while on active duty from May 1951 to February 1955, 
refuel specialist while on active duty from February 1955 to 
February 1961, refuel supervisor while on active duty from 
February 1961 to May 1965, and fuels supervisor and quality 
control and inspection while on active duty from May 1965 to 
May 1971.  He had foreign service in Germany from September 
1952 to January 1954, in Guam from January 1962 to December 
1963, and when stationed at U-Tapao Airfield in Thailand from 
July 1969 to July 1970.  The veteran contends that he was 
exposed to Agent Orange during an explosion of a B-52 plane, 
which could have contained herbicides, at U-Tapao Airfield 
while he was stationed there.  There is no competent evidence 
of record which supports the veteran's contention of exposure 
to Agent Orange in this regard.  Furthermore, there is no 
evidence in the veteran's service records or service medical 
records to indicate that he was otherwise exposed to 
herbicides while in service.  

Additionally, the veteran's service medical records are 
lacking in any complaints of, or treatment for, prostate 
cancer.  The veteran's enlistment examination lists no 
preexisting condition of the prostate.  In addition, at the 
veteran's retirement examination in November 1970, the rectum 
and prostate were normal on digital examination.  Therefore, 
the second requirement for service connection has not been 
met.  

In order to qualify for service connection, the veteran must 
lastly demonstrate a nexus between the current disability and 
in-service trauma.  The veteran has been treated for prostate 
cancer since being diagnosed in October 1997.  However, the 
medical records submitted fail to provide a medical opinion 
as to the cause of the veteran's cancer.  There exists no 
competent clinical opinion relating the veteran's prostate 
cancer to service.  The only evidence supporting such a claim 
is the veteran's own contentions.  The veteran maintains that 
his prostate cancer is due to exposure to herbicides in 
service.  While the veteran contends his prostate cancer is 
service related, he is a lay person with no medical training, 
and as such is not competent to express a medical opinion as 
to causation.  Only medical professionals are competent to 
express opinions as to medical causation, and thus the 
veteran's opinion lacks probative value.  Espiritu, 2 Vet. 
App. at 494.  There is no competent evidence of record 
finding that the veteran's disability is causally related to 
his service and, thus, the third requirement of service 
connection is unmet.  Therefore, the Board finds that direct 
service connection for prostate cancer is not warranted. 

The competent evidence does not attribute any current 
disability to service, to include as due to exposure to 
herbicides.  In addition, a grant of presumptive service 
connection due to herbicide exposure is precluded in this 
case.  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
is given to the claimant.  See 38 U.S.C.A. § 5107(b).  After 
careful consideration, the Board finds that the preponderance 
of the evidence in this case falls against the claimant, 
making the benefit of the doubt rule inapplicable. 


ORDER

Service connection for prostate cancer, to include as due to 
exposure to herbicides, is denied. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


